Citation Nr: 0403646
Decision Date: 02/09/04	Archive Date: 09/01/04

BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420

DOCKET NO.  03-06 627	)	DATE JUL 07 2004
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina

ORDER

      The following correction is made in a decision issued by the Board in this case on February 9, 2004.  Page 9, paragraph 5, is corrected to read as follows:

A VA examiner, conducting the November 1991 examination, concluded that the veterans problems, in general, with peripheral neuropathy may be directly related to the lightning injury.  Here, the VA examiner made no distinction between the veterans peripheral neuropathy, appearing distal and symmetrical, and the otherwise subjective neuropathy of the veterans left leg.  Moreover, subsequent testing in June 1992 failed to reveal a significant peripheral neuropathy.

Significantly, however, a VA medical examination in June 1993 and a VA contract examination in July 2002 both culminated in medical opinions that the veterans diffuse peripheral neuropathy, as well as his neuropathy of the left 
side of the face and upper extremities, were more consistent with other medical conditions and likely not related to the lightning strike during active duty for 


		
			JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans Appeals



Citation Nr: 0403646	
Decision Date: 02/09/04    Archive Date: 02/23/04

DOCKET NO.  03-06 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for neuropathy affecting 
both arms and the left side of the face.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 




INTRODUCTION

The veteran had military service with the North Carolina Army 
National Guard from January 1955 to January 1958,to include  
periods of active duty for training in August 1955, June 
1956, and June 1957.

This case now comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 decision of the RO that 
denied service connection for neuropathy of both arms and 
left side of the face, claimed as a residual of a lightning 
strike during active duty for training.  The veteran 
submitted a notice of disagreement (NOD) in October 2002, and 
the RO issued a statement of the case (SOC) in January 2003.  
The veteran submitted a substantive appeal in March 2003.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

2.  The veteran's service medical records are silent for any 
complaints, findings or diagnosis of any upper extremity or 
facial problem , to include any neuropathy affecting either 
arm or the left side of the face. 

3.  The weight of the medical evidence establishes that there 
is more likely a medical relationship  between the veteran's 
current neuropathy of both arms and left side of the face and 
other, nonservice-connected medical conditions, than 
lightening strike during the veteran's active duty for 
training..




CONCLUSION OF LAW

The criteria for service connection for neuropathy affecting 
both arms and the left side of the face have not been met.  
38 U.S.C.A. §§101(22),(23),(24), 1110, 1131, 5103, 5103A , 
5107 (West 2002); 38 C.F.R. §§ 3.6,3.102, 3.159, 3.303  
(2003).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003)).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

Through an August 2001 letter and the January 2003 SOC, the 
RO has notified the veteran and his representative of the 
legal criteria governing the claim, the evidence that has 
been considered in connection with his appeal, and the 
reasons and bases for the denial of the claim.  Thus, the 
Board finds that the veteran has received sufficient notice 
of the information and evidence needed to support his claim, 
and has been afforded ample opportunity to submit information 
and evidence.  

The Board also finds that the RO's  August 2001 letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant of what evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  That advised the 
veteran of the VCAA duties to notify as assist as they 
pertained to his claim for service connection, and what the 
evidence had to show to establish the claim. The letter also 
invited the veteran to provide information about any 
additional information or evidence that the veteran wanted 
the RO to obtain for him, and, if necessary, authorization to 
enable the RO to obtain such evidence; and invited the 
veteran to submit any additional evidence on his own.  

In addition to the above, in a decision promulgated on 
January 13, 2004, Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004), the United States Court of Appeals 
for Veterans Claims (hereinafter, the Court) indicated that 
four elements are required for proper VCAA notice: (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by the VA; (3) the evidence, 
if any, to be provided by the claimant; and (4) a request by 
the VA that the claimant provide any evidence in the 
claimant's possession that pertains to this claim (or 
claims).  Here, as indicated in the discussion above, the RO 
clearly has met the first three of the four notice 
requirements in connection with the issue on appeal.  
Likewise, the Board finds that the August 2001 letter also 
satisfies the fourth element because the RO notified the 
veteran to submit any additional evidence he may have or know 
about, for VA's consideration in support of his claim on 
appeal.  Accordingly, all elements identified in Pelegrini 
for proper VCAA notice have been met.  Id. 

Moreover, the Pelegrini Court concluded that the plain 
language of 38 U.S.C.A. § 5103(a) (West 2002), requires that 
notice to a claimant pursuant to the VCAA be provided "at 
the time" that, or "immediately after", the Secretary 
receives a complete or substantially complete application for 
VA-administered benefits.  Id.  In the case before the Board 
at this time, the veteran filed a claim for VA benefits in 
June 2000, prior to enactment of the VCAA.  The RO notified 
the veteran of VCAA provisions in an August 2001 letter, and 
issued an initial rating action, denying the veteran's claim, 
in September 2002.  While the Pelegrini Court did not 
pinpoint the exact moment when VA must provide a section 5103 
notice, in general, where a proper VCAA notice given to a 
service-connection claimant precedes an initial unfavorable 
RO action, the notice requirements of 38 U.S.C.A. § 5103(a) 
are not violated.  Id.  Consequently, the Board finds that 
all notification action in connection with the issue on 
appeal has been accomplished.

The Board also finds that no further action is needed to 
comply with the duty to assist the veteran.  As indicated 
below, the Board has considered all evidence added to the 
record.  The RO has obtained the veteran's service medical 
records, and has arranged for the veteran to undergo a VA 
contract examination in connection with the issue on appeal.  
Moreover, the veteran has been given opportunities to submit 
evidence to support his claim, and his representative has, in 
fact, indicated that all evidence has been submitted.  
Significantly, no outstanding sources of pertinent evidence, 
to include from any treatment providers, has been identified; 
nor has either the veteran or his representative indicated 
that there is any outstanding pertinent evidence that has not 
been obtained.  

Under these circumstances, the Board finds that all duties to 
notify and assist have been met, and there is no prejudice to 
the veteran in proceeding with a decision on appeal.




II.  Factual Background

A careful review of service medical records shows neither a 
diagnosis nor manifestations of neuropathy.  Records in the 
claims file do reveal that the veteran had been injured by a 
lightning strike during active duty for training in June 
1957.

A report of VA neurologic examination, dated in November 
1991, notes findings compatible with peripheral neuropathy, 
appearing distal and symmetrical, except those referable to 
the veteran's left leg as somewhat subjective.  After 
reviewing results of glucose intolerance testing, the 
examiner opined that the veteran's problems may be directly 
related to the lightning injury.

In a January 1992 rating decision, the RO granted service 
connection for neuropathy of the left lower leg, secondary to 
lightning strike.

Non-VA medical records, received in December 1992, reveal the 
veteran's complaints from June 1992 of bilateral foot pain, 
described as a burning sensation, and of a sensation of 
numbness in both hands, described as a stocking-glove type 
distribution.  Nerve conduction velocity testing performed at 
that time did not reveal a significant peripheral neuropathy. 

The veteran underwent VA examinations in June 1993, while 
hospitalized for observation.  He reported the lightning 
injury to his left lower extremity, as well as the numbness 
and tingling from the knee distally, along with burning of 
the sole of his left foot at the time of the lightning 
strike.  The veteran also reported a burning sensation 
developing in his right sole and bilateral hands over the 
years, and generalized weakness.  Reportedly, the veteran had 
been diagnosed with diabetes mellitus approximately one year 
earlier.  On  neurological examination, his facial muscles 
appeared normal and symmetric; his tongue was also normal, 
and the palate was symmetric, normally rising.  Motor 
examination revealed 5/5 strength in both upper extremities, 
and 4+ strength of the veteran's iliopsoas, quadriceps, 
hamstrings, and tibialis anteriors.  There was 5/5 strength 
in the veteran's right gastrocnemius muscle and 4+/5 in his 
left gastrocnemius muscle, with weakness secondary to pain.  
Coordination revealed normal finger to nose, and gait.  The 
veteran had 1+ and symmetric reflexes in the upper 
extremities.  Sensory examination revealed decreased sharp 
sensation from the knee distally on the left, but the veteran 
provided inconsistent responses.  The examiner opined that 
the veteran's history and examination showed a diffuse 
peripheral neuropathy, such as that seen with diabetes 
mellitus.  An electromyography and nerve conduction velocity 
testing of the lower extremities revealed only trivial 
peripheral neuropathy.

Non-VA medical records, received in September 1996, show a 
diagnosis of cerebrovascular accident, right hemiparesis.  
The veteran's physician noted that the veteran's right arm 
appeared weaker than his right leg, and that the veteran 
underwent inpatient rehabilitation after his stroke.

A report of electromyography and nerve conduction velocity 
testing, dated in March 1997, shows a diagnosis of peripheral 
neuropathy, primarily of the demyelinating type.  While 
noting evidence of some axonal degeneration present, the 
examiner found the type of neuropathy present to be 
consistent with diabetes mellitus.

During a March 1998 Board hearing on another matter (resolved 
in June 2000), the veteran testified that the lightning 
struck his whole body; it started in his left leg and went 
all over his body, making his nerves bad.      

The veteran underwent a VA contract examination in July 2000.  
He complained of having common peroneal neuritis since the 
lightning strike in 1957.  The veteran reported having 
tingling and numbness in his feet, toes, legs, arms, 
sometimes his hands, and sometimes on the left side of his 
face.  Neurological examination of the veteran's upper 
extremities revealed motor function to be within normal 
limits, although somewhat spastic in the right arm.  The 
veteran had muscle power of about 4/5 in the right arm, 
compared to 5/5 in the left arm, without apparent muscular 
atrophy.  The examiner found no sensory loss in the upper 
arm; reflexes were physiological in the left arm, but 
hyperactive in the right arm.  The examiner noted a stocking-
type paresthesia in the left lower leg, and reviewed prior 
electromyography studies that showed a loss of nerve 
conduction on the left side.  The examiner diagnosed the 
veteran with external popliteal nerve neuritis, and with 
diabetic peripheral neuritis.  The examiner opined that it 
[external popliteal nerve neuritis] was more likely than not 
related to the lightning injury, as it preceded the veteran's 
diabetes.

The veteran underwent a VA contract examination in July 2002.  
After noting the veteran's medical history and reviewing his 
medical records, the examiner diagnosed the veteran with 
neuropathy of the lower extremities and external popliteal 
nerve neuritis.  The examiner found it at least as likely as 
not that both these conditions were related to the lightning 
strike in 1957.  With respect to neuropathy of the veteran's 
arms and left side of his face, the examiner noted the 
veteran's long history of diabetes mellitus and the 
cerebrovascular accident in 1996.  The examiner also noted 
non-VA medical records from July 1995, showing a transient 
ischemic attack causing slurred speech and right-sided 
numbness and weakness, with numbing for neuropathy of both 
arms and left side of the face.  The examiner opined that 
[the neuropathy of] the left side of his face and upper 
extremities were not likely related to the lightning strike, 
and more likely related to the cerebrovascular accident and 
previous transient ischemic attack.

Statements of the veteran in the claims file are to the 
effect that the neuropathy of both arms and left side of the 
face had been caused by the lightning strike during active 
duty for training.

III.  Legal Analysis

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Specifically with respect to the veteran's Army National 
Guard service, the applicable laws and regulations permit 
service connection only for a disability resulting from a 
disease or injury incurred in or aggravated coincident with 
active duty for training, or for disability resulting from 
injury during inactive duty training.  See 38 U.S.C.A. § 
101(22),(23),(24); 38 C.F.R. § 3.6.  

In adjudicating a claim for benefits, the Board must 
determine whether a preponderance of the evidence supports 
the claim or whether all of the evidence is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).  In this case, the 
Board finds that the preponderance of the evidence weighs 
against the claim.

Initially, the Board finds that no neuropathy was  shown at 
any point during service.  The service medical records also 
are devoid of any complaints, findings or diagnosis of any 
upper extremity or facial problem.  

Following his discharge from the Army National Guard in 
January 1958, there is no evidence of peripheral neuropathy, 
to include the service-connected neuropathy of the veteran's 
left lower leg, until many years later in 1991.  While the 
veteran continues to suffer from peripheral neuropathy that 
is primarily of a demyelinating type, affecting both arms and 
the left side of his face,  the Board finds that the weight 
of the medical evidence establishes that the veteran's 
neuropathy of both arms and the left side of the face are 
more likely attributable to other, nonservice-connected 
medical conditions, than the lightening strike during active 
duty for training, as the veteran claims.

A VA examiner, conducting the November 1991 examination, 
concluded that the veteran's problems, in general, with 
peripheral neuropathy may be directly related to the 
lightning injury.  Here, the VA examiner made no distinction 
among the veteran's peripheral neuropathy, appearing distal 
and symmetrical, and the otherwise subjective neuropathy of 
the veteran's left leg.  Moreover, subsequent testing in June 
1992 failed to reveal a significant peripheral neuropathy.

Significantly, however, a  a VA medical examination in June 
1993 and a VA contract examination in July 2002 both 
culminated in medical opinions that the veteran's "diffuse 
peripheral neuropathy," as well as his neuropathy of the 
left side of the face and upper extremities, were more 
consistent with other medical conditions and likely not 
related to the lightning strike during active duty for 
training.  The June 1993 medical examiner found the veteran's 
peripheral neuropathy consistent with the veteran's 
previously diagnosed diabetes mellitus.  The Board notes that 
testing in 1997 revealed a diagnosis of a type of neuropathy 
that is associated with diabetes.  Moreover,  July 2002 
examiner noted the veteran's long history of diabetes 
mellitus, as well as a cerebrovascular accident in 1996 and a 
transient ischemic attack in 1995, as the more likely 
etiologies of the veteran's neuropathy of the left side of 
the face and upper extremities.  Hence, both examiners 
ultimately rendered opinions that militate against the 
veteran's claim.  The Board finds that these medical 
opinions, specific to the claim under consideration and based 
on both examination of the veteran and consideration of his 
medical history, and consistent with the other evidence of 
record, constitutes the most preparative evidence on the 
question of etiology of the condition for which service 
connection is sought.  See Hayes v. Brown, 5 Vet. App. 60, 
69-70 (1993) ("It is the responsibility of the BVA to assess 
the credibility and weight to be given the evidence") 
(citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  
See also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) 
(the probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches; as is true of 
any evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board).  

[Parenthetically, the Board notes that the report of the July 
2000 examination contains no information pertinent to the 
current claim.  That examiner indicated that the veteran's 
"external popliteal nerve neuritis," affecting the 
veteran's left lower extremity, was more likely related to 
the lightning strike.  While also noting that this condition 
preceded the veteran's diagnosed diabetes mellitus, the 
examiner did not find sensory loss in the veteran's upper arm 
and made no mention of the veteran's current neuropathy of 
both arms and left side of the face.]
 
The veteran and his representative have essentially asserted 
that the evidence is in equipoise-competent evidence 
attributing the veteran's current peripheral neuropathy to 
the lightning strike during active duty for training, and 
competent evidence attributing the peripheral neuropathy to 
other medical conditions-and that reasonable doubt should be 
resolved in the veteran's favor.  The Board finds, however, 
that as, indicated above, the medical opinions on the 
relationship between the veteran's neuropathy of both arms 
and left side of the face and his active duty for training 
are not equally persuasive, the evidence is not in "relative 
equipoise" for purposes of giving the veteran the benefit of 
the doubt.  See 38 C.F.R. § 3.102 (2003). 

The  Board has considered the statements of the veteran in 
connection with the claim.  While the veteran is competent to 
recall his symptoms, as a layperson, without appropriate 
medical training and expertise, he is not competent to offer 
a probative opinion on a medical matter, such as whether 
neuropathy of both arms and left side of the face were 
present during active duty for training, or whether such 
later-diagnosed disabilities are medically related to a 
lightening strike during active duty for training, as the 
veteran contends..  See Bostain v. West, 11 Vet. App. 124, 
127 (1998); citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  Hence, where as 
here, the claim turns on a medical matter, medical evidence, 
not lay assertions, is needed to establish the claim.  
Moreover, as indicated above, the persuasive medical evidence 
on the question of medical relationship weighs against the 
claim.

For all the foregoing reasons, the Board concludes that the 
claim for  service connection for neuropathy of both arms and 
the left side of the face must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the doubt doctrine.  However, as the preponderance 
of the competent evidence is against the veteran's claim, 
that doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. 
App. at 53-56.   (1990).



ORDER

Service connection for neuropathy affecting both arms and the 
left side of the face is denied.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2





